DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 07/02/2019, in which claims 
1-15 are considered below.
                                                    Allowable Subject Matter
Claims 1-15 are allowable in light of the prior art of record.

   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach the overall combination as claimed “A propagule growth facilitation method comprising: obtaining a multitude of propagules each having a diameter within an order of magnitude of 3 millimeters (mm); configuring one or more of the multitude of propagules in a first dry propagule capsule with a thickness between 5 mm and 5 centimeters (cm), a diameter within an order of magnitude of 10 cm, and a footprint larger than 5 square cm and so that a volumetric majority of the first dry propagule capsule comprises growth media, wherein the volumetric majority of the first propagule capsule comprises growth media volumetrically compressed by more than 5% and wherein the growth media primarily comprises at least one of peat or coconut coir; loading a multitude of dry propagule capsules including the first dry propagule capsule into a chamber shorter than 1 meter of a planting module of a first drone to be supported by the first drone; deploying the first drone so as to carry the dry propagule capsules to a vicinity of a first planting site, wherein the first planting site comprises a first microsite smaller than 3 meters across; and deploying the first dry propagule capsule to fall via a sloped guide such that the first dry propagule capsule lands with a first side thereof oriented downward and above and adjacent the first planting site, wherein the first dry propagule capsule is dry in that less than 2% of a weight of the first dry propagule capsule is available liquid hydration when the first dry propagule capsule is deployed and wherein local hydration several days later causes the growth media to expand volumetrically and causes at least one root from the one or more propagules to grow generally downward out of the dry propagule capsule and take root in the first microsite.”, the previous cited limitations of claim 1 in conjunction with all other limitations of the dependent and independent claims are not taught nor suggested by the prior art of record (PTO-892 and 1449). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642